 Case 3:18-cv-01374-TWR-AGS Document 388 Filed 10/30/20 PageID.15466 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   PERSIAN GULF INC., Individually and                 Case No.: 18-CV-1374 TWR (AGS)
     on Behalf of All Other Similarly Situated,
12
                                       Plaintiff,        ORDER GRANTING IN PART AND
13                                                       DENYING IN PART MOTIONS TO
     v.                                                  FILE DOCUMENTS UNDER SEAL
14
     BP WEST COAST PRODUCTS LLC, et
15                                                       (ECF Nos. 328, 329, 338, 340, 344, 345)
     al.,
16                                 Defendants.
17
     RICHARD BARTLETT, et al.,
18   Individually and on Behalf of All Others
19   Similarly Situated,
20                                    Plaintiffs,

21                                              v.
     BP WEST COAST PRODUCTS LLC, et
22
     al.
23                                 Defendants.
24
25
26         Presently before the Court are Plaintiffs Persian Gulf Inc., David Rinaldi, Joshua
27   Ebright, and Paul Lee’s (ECF Nos. 328, 344) and Defendant Phillips 66’s (ECF No. 338)
28   unopposed Motions for Leave to File Under Seal (the “Motions”) certain documents (ECF

                                                     1
                                                                               18-CV-1374 TWR (AGS)
 Case 3:18-cv-01374-TWR-AGS Document 388 Filed 10/30/20 PageID.15467 Page 2 of 3



 1   Nos. 329, 340, 345) filed in support of their briefing on Plaintiffs’ Motion Pursuant to Rule
 2   72(a) Objection to July 17, 2020 Order on Plaintiffs’ Motion Regarding Defendant Phillips
 3   66’s Request to Claw Back Document (ECF No. 327), which the Honorable Dana M.
 4   Sabraw denied on September 18, 2020. (See ECF No. 354.) Having carefully reviewed
 5   the Parties’ arguments, the proposed sealed documents (ECF Nos. 329, 340, 345), and the
 6   law, the Court GRANTS IN PART AND DENIES IN PART the Motions as follows.
 7         “A party moving to seal a document attached to a non-dispositive motion, such as
 8   the Objections to the discovery order at issue here, must make a ‘particularized showing’
 9   of ‘good cause’ for the sealing request.” Al Otro Lado, Inc. v. Wolf, No. 17-CV-02366-
10   BAS-KSC, 2020 WL 5422784, at *4 (S.D. Cal. Sept. 10, 2020) (quoting Kamakana v. City
11   & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006)). This requires the moving party
12   to “make a particularized showing of good cause with respect to each individual
13   document.” SmartMetric, Inc. v. Mastercard Int’l, Inc., No. CV117126MWFAJWX, 2013
14   WL 12114448, at *2 (C.D. Cal. Nov. 1, 2013) (citing San Jose Mercury News, Inc. v. U.S.
15   Dist. Ct., 187 F.3d 1096, 1102 (9th Cir. 1999)).
16         Here, the Parties rely solely on the fact that all of the documents they seek to file
17   under seal were designated “Confidential” or “Confidential – For Counsel Only” pursuant
18   to the February 4, 2019 Protective Order (ECF No. 184). (See ECF No. 344 at 1; ECF No.
19   338 at 2; ECF No. 344 at 1.) Such “perfunctory assertion[s]” do not suffice. See
20   SmartMetric, Inc., 2013 WL 12114448, at *2. Further, Magistrate Judge Andrew G.
21   Schopler denied Defendant’s request to file under seal Exhibits A and B (previously filed
22   as Exhibits 3 and 4 in support of ECF No. 301). (See ECF No. 317.) The Court therefore
23   DENIES the Motions to the extent they seek leave to file Exhibits A and B under seal or
24   those portions of memoranda relying on or quoting from those documents. See, e.g., Al
25   Otro Lado, Inc., 2020 WL 5422784, at *4 (relying on the magistrate judge’s prior finding
26   as to good cause).
27         Magistrate Judge Schopler, however, granted Plaintiffs’ request to file under seal
28   Exhibit D (previously filed as Exhibit 8 to ECF No. 304). (See ECF No. 317.) Based on

                                                   2
                                                                              18-CV-1374 TWR (AGS)
 Case 3:18-cv-01374-TWR-AGS Document 388 Filed 10/30/20 PageID.15468 Page 3 of 3



 1   Magistrate Judge Schopler’s previous finding of good cause, the Court therefore GRANTS
 2   the Motions to file under seal Exhibit D and those portions of memoranda relying on or
 3   quoting from that document. See, e.g., Al Otro Lado, Inc., 2020 WL 5422784, at *4.
 4         In light of the foregoing, the Court GRANTS IN PART AND DENIES IN PART
 5   Plaintiffs’ (ECF Nos. 328, 344) and Defendant’s (ECF No. 338) Motions. Specifically, the
 6   Court GRANTS Plaintiffs’ Motion (ECF No. 328) at to Exhibit D (ECF No. 329-3).
 7   Accordingly, the Clerk of Court SHALL FILE UNDER SEAL ECF No. 329-3. The
 8   Court DENIES, however, Plaintiffs’ Motion (ECF No. 328) as to Exhibits A and B (ECF
 9   Nos. 329-1–2) and DENIES WITHOUT PREJUDICE Plaintiffs’ (ECF Nos. 328, 344)
10   and Defendant’s (ECF No. 338) Motions to the extent they seek to file under seal
11   unredacted versions of their memoranda (ECF Nos. 329, 340, 345).           On or before
12   November 6, 2020, Plaintiff SHALL PUBLICLY FILE Exhibits A and B (ECF Nos. 329-
13   1–2), and the Parties either (1) SHALL RENEW their requests to file under seal only those
14   portions of their memoranda that rely upon or quote from Exhibit D; or (2) SHALL
15   PUBLICLY FILE ECF Nos. 329, 340, and 345 in their entirety.
16         IT IS SO ORDERED.
17
18   Dated: October 30, 2020
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                           18-CV-1374 TWR (AGS)
